Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 1 of 11 PageID: 33



NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

CARL O. REAVIS,                       :
                                      :    CIV. NO. 19-21711 (RMB-AMD)
                   PLAINTIFF,         :
                                      :
      v.                              :          OPINION
                                      :
MARCUS O. HICKS, et al.,              :
                                      :
                   DEFENDANT.         :


BUMB, DISTRICT JUDGE

      Plaintiff Carl O. Reavis, a prisoner incarcerated in South

Woods State Prison (“SWSP”) in Bridgeton, New Jersey, filed this

civil action, on December 20, 2019. Plaintiff asserts jurisdiction

under 42 U.S.C. § 1983 and the Rehabilitation Act, 29 U.S.C. § 701

et seq. and brings claims the New Jersey Civil Rights Act, N.J.S.A.

10:6-1     et   seq.    (“NJCRA).   (Compl.,   ECF   No.   1).   Plaintiff   has

established       his    financial    eligibility     to    proceed    without

prepayment of the filing fee. His application to proceed in forma

pauperis (Dkt. No. 1-1) under 28 U.S.C. § 1915 is granted.

I.    Sua Sponte Dismissal

      When a prisoner proceeds without prepayment of the filing fee

or when the prisoner pays the filing fee for a civil action and

seeks redress from a governmental entity, officer or employee of

a governmental entity, the complaint must be screened by the Court.
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 2 of 11 PageID: 34



28 U.S.C. §§ 1915(e)(2)(B), 1915A(b) and 42 U.S.C. § 1997e(c)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.

      Pleadings that are filed pro se must be liberally construed

by the Courts. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se

complaint, however inartfully pleaded, must be held to ‘less

stringent standards than formal pleadings drafted by lawyers.’”

Id. (internal quotation marks omitted). “Court personnel reviewing

pro se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” Higgs v. Atty. Gen. of the U.S.,

655   F.3d   333,   339-40   (3d   Cir.   2011)   (quoting   Jonathan    D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,


                                     2
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 3 of 11 PageID: 35



550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.       The Complaint

      The complaint arises out of incidents that occurred in 2019

during     Plaintiff’s     detention   in     Ocean   County   Jail   and   his

incarceration in SWSP. Plaintiff alleges that while in Ocean County

Jail,    his    attorney   provided    jail    officials   with   Plaintiff’s

personal health insurance card and permission from a judge for

Plaintiff to have hip surgery. (Compl., Count 3, ¶¶2-3,               Dkt. No.

1 at 19.) Plaintiff’s request for surgery was denied by defendants


                                       3
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 4 of 11 PageID: 36



Warden Sandra Muellen, L.P.N. P.J. Holden, Medical Director Dr.

Santangello and Correct Care Solution, Inc. (“the Ocean County

Defendants.”) (Compl., Count 3, ¶3, Dkt. No. 1 at 19.)

      Further, Plaintiff alleges he was incarcerated in SWSP on

August 13, 2019, when he was taken to University Hospital for an

operation. (Id. Count 3, ¶2 Dkt No. 1 at 18.) When he arrived at

University Hospital, he was advised there was no doctor on staff

who could perform the surgery, and it would cost too much to obtain

another specialist. (Id.)

      Plaintiff alleges that he wrote a grievance to SWSP’s medical

ombudsmen, Anthony Thomas, named here as a defendant. (Id. ¶3.)

According to Plaintiff, Thomas told him that Dr. Shakir had advised

Plaintiff against surgery on January 29; Plaintiff saw Dr. Neal at

University Hospital on August 13, and Dr. Neal did not recommend

surgery but rather physical medicine rehabilitation (“PMR”) with

Dr. Stitik. (Id.) Plaintiff disagreed with Thomas, alleging he did

not see Dr. Neal on August 13, he saw Dr. Ferandiz, who concurred

with Dr. Neal’s recommendation for surgery. (Id. ¶4.) Plaintiff

alleges that he could not have surgery that day without medical

and dental clearance, so Dr. Ferandiz recommended PMR and for

Plaintiff to return if his symptoms worsened or failed to improve.

(Id.) Plaintiff’s request for surgery was denied by UCHC, Dr.

Latimore-Collier, Nurse Practitioner Victoria D’Amico and Medical

Ombudsman Anthony Thomas (“the SWSP Defendants”). (Id. ¶5.)


                                     4
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 5 of 11 PageID: 37



      On   August    17,   2019,   Plaintiff       requested       a   wheelchair

accessible cell at SWSP. (Compl., Count 1, ¶8, Dkt. No. 1 at 17.)

His request was denied by the SWSP Defendants (Id. ¶9.) As the

supervisors of these defendants, Plaintiff seeks to hold liable

the New Jersey Department of Corrections, Commissioner Marcus O.

Hicks,     and    Administrator     John        Powell     (“the       Supervisory

Defendants.”) (Id. ¶10.)

      In Count 2, Plaintiff alleges the SWSP Defendants issued

Plaintiff a wheelchair, which he contends is evidence that they

knew he was in excruciating pain. (Id., Count 2, ¶¶1-2, Dkt. No.

1 at 18.) He further alleges “over the years numerous appointments

for operation were scheduled . . . [due] to Central Transportation

arriving late were cancelled.” 1 (Id. ¶2.) Plaintiff seeks damages

for alleged      violations of the Rehabilitation Act, the Eighth and

Fourteenth Amendments under 42 U.S.C. § 1983 and the New Jersey

Civil Rights Act. (Id., Relief, ¶7.)

      B.    Claims Under 42 U.S.C. § 1983 and the NJCRA

      Plaintiff     alleges   violation    of    his     constitutional    rights

under 42 U.S.C. § 1983 and the NJCRA. 42 U.S.C. § 1983 provides,

in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of

1   The Court does not construe as a separate claim this bare
allegation that Plaintiff had scheduled operations cancelled over
the years due to transportation problems but rather as a factual
basis to support his allegation of deliberate indifference.

                                     5
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 6 of 11 PageID: 38



              any State or Territory ... subjects, or causes
              to be subjected, any citizen of the United
              States or other person within the jurisdiction
              thereof to the deprivation of any rights,
              privileges, or immunities secured by the
              Constitution and laws, shall be liable to the
              party injured in an action at law, suit in
              equity, or other proper proceeding for
              redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

      The NJCRA was modeled after § 1983. Lapolla v. County of

Union, 157 A.3d 458, 469 (N.J. Super. Ct. App. Div. 2017). Thus,

courts in New Jersey interpret the NJCRA analogously to § 1983.

O'Neal   v.    Middletown   Twp.,   No.   3:18-CV-5269-BRM-LHG,   2019   WL

77066, at *8 (D.N.J. Jan. 2, 2019) (citing        Chapman v. New Jersey,

No. 08–4130, 2009 WL 2634888, *3 (D.N.J. August 25, 2009)). Claims

under the NJCRA are generally subject to the same defenses and

immunities as those brought under § 1983. Id. (citing Trafton v.

City of Woodbury, 799 F. Supp. 2d 417, 443-44 (D.N.J. 2011)). The

Court will address Plaintiff’s § 1983 and NJCRA claims together.

                   1 .   Eleventh Amendment Immunity

      Plaintiff has named the New Jersey Department of Corrections

as a defendant to his claims under § 1983. The Eleventh Amendment


                                      6
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 7 of 11 PageID: 39



“protects a state or state agency from a suit brought in federal

court by one of its own citizens regardless of the relief sought,

unless Congress specifically abrogates the state’s immunity[,] or

the state waives its own immunity.” Thorpe v. New Jersey, 246 F.

App’x. 86, 87 (3d Cir. 2007) (per curiam) (citing MCI Telecom.

Corp v. Bell Atl.-Pa., 271 F.3d 491, 503-504 (3d Cir. 2001),

Edelman v. Jordan, 415 U.S. 651, 663 (1974)). “Section 1983 does

not abrogate states’ immunity.” Id. (citing Quern v. Jordan, 440

U.S. 332, 340–41 (1979)). New Jersey has not waived its immunity

from § 1983 suits. Mierzwa v. U.S., 282 F. App’x 973, 976 (3d Cir.

2008)    (per    curiam).     Therefore,      the   New   Jersey   Department   of

Corrections is immune from Plaintiff’s claims under § 1983 and the

NJCRA.

            2.         Fourteenth Amendment Claim

      The Fourteenth Amendment Due Process Clause protects pretrial

detainees       from    conditions   of    confinement,     including   lack    of

healthcare, that amount to punishment. Montgomery v. Aparatis

Dist. Co., 607 F. App'x 184, 187 (3d Cir. 2015) (per curiam). The

Eighth Amendment standard for addressing claims of inadequate

medical care by convicted prisoners serves as a guide for claims

brought by pretrial detainees under the Fourteenth Amendment. Id.

“Delay or denial of medical care violates the Eighth Amendment

where defendants are deliberately indifferent to a prisoner's

serious medical need.” Id. (quoting Rouse v. Plantier, 182 F.3d


                                          7
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 8 of 11 PageID: 40



192, 197 (3d Cir. 1999)). Under the Eighth or Fourteenth Amendment,

negligence is insufficient to support a constitutional claim.

Montgomery, 607 F. App’x at 187 (citing Daniels v. Williams, 474

U.S. 327, 333 (1986)).

      Plaintiff alleges the Ocean County Defendants violated his

rights under the Fourteenth Amendment by denying his request for

hip surgery. Although Plaintiff alleges that he had permission for

the surgery from a judge and that he could pay with his own health

insurance, Plaintiff fails to state a constitutional claim because

he does not allege that a physician ordered that it was medically

necessary for him to have surgery immediately. See id. at 188

(finding allegations did not state a constitutional claim where

the   plaintiff    did   not        allege     that   an     MRI    was    necessary

immediately). Moreover, Plaintiff does not allege that he was not

provided any treatment for pain. The Court will deny Plaintiff’s

Fourteenth Amendment claim against the Ocean County Defendants and

Supervisory Defendants without prejudice.

            3.    Eighth Amendment Claim

      For his Eighth Amendment claim, Plaintiff alleges the SWSP

and Supervisory Defendants denied him hip surgery, as recommended

by Dr. Neal and Dr. Ferandiz. Accepting the allegations as true,

as the Court must, Plaintiff fails to state an Eighth Amendment

claim.   Plaintiff   alleges        he   did   not    have    medical      or   dental

clearance   for   surgery      on    August     13,   2019,    so    Dr.    Ferandiz


                                         8
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 9 of 11 PageID: 41



recommended PMR and to return if his symptoms worsened or failed

to improve. “‘Where a prisoner has received some medical attention

and the dispute is over the adequacy of the treatment, federal

courts are generally reluctant to second guess medical judgments

and to constitutionalize claims which sound in state tort law.’”

Montilla v. Prison Health Servs., Inc., 457 F. App'x 212, 214 (3d

Cir. 2012) (per curiam) (quoting United States ex rel. Walker v.

Fayette Cnty., 599 F.2d 573, 575 n. 2 (3d Cir. 1979) (internal

quotation marks omitted)).

      Plaintiff does not allege that Dr. Ferandiz ordered that

surgery was medically necessary. Even if one doctor recommends

surgery, a prisoner does not state an Eighth Amendment claim when

other doctors disagree with the necessity for surgery and prescribe

an alternative treatment. Id. (“courts will ‘disavow any attempt

to second-guess the propriety or adequacy of a particular course

of treatment[,] which remains a question of sound professional

judgment.’” (quoting Inmates of Allegheny Cnty. Jail v. Pierce,

612 F.2d 754, 762 (3d Cir.1979) (internal alterations, quotation

marks omitted)). The Court will dismiss the Eighth Amendment claim

against the SWSP and Supervisory Defendants without prejudice.

      C.   The Rehabilitation Act Claim

      The Rehabilitation Act and the Americans with Disabilities

Act   (“ADA”)   provide   that   “‘no    qualified   individual    with   a

disability shall, by reason of such disability, be excluded from


                                     9
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 10 of 11 PageID: 42



participation     in    or   be   denied   the    benefits    of    the   services,

programs, or activities of a public entity, or be subjected to

discrimination by any such entity.’” Matthews v. Pennsylvania

Dep't of Corr., 613 F. App'x 163, 169–70 (3d Cir. 2015) (quoting

42 U.S.C. § 12132)). Only “public entities” are subject to suit

under the ADA or Rehabilitation Act. Id. (citing                     42 U.S.C. §

12131). Therefore, the New Jersey Department of Corrections is the

only proper defendant to Plaintiff’s Rehabilitation Act claim. See

id.   at   170   (finding     individual     state      officials    and   private

corporations contracting with state agencies are not subject to

suit under the Rehabilitation Act.)

       Plaintiff alleges Defendants violated his rights under the

Rehabilitation Act by denying him a wheelchair accessible room at

SWSP after he was issued a wheelchair. To state a claim under the

Rehabilitation Act, a plaintiff “must allege that he is a qualified

individual with a disability, who was precluded from participating

in a program, service, or activity, or otherwise was subject to

discrimination,        by    reason   of    his       disability.”    Furgess   v.

Pennsylvania Dep't of Corr., 933 F.3d 285, 288–89 (3d Cir. 2019).

If the plaintiff seeks compensatory damages, he must also show

“intentional     discrimination       under       a    deliberate    indifference

standard[.]” Id. at 289.

      Plaintiff’s allegations lack sufficient detail to state a

claim under the Rehabilitation Act. Plaintiff has not alleged any


                                       10
Case 1:19-cv-21711-RMB-AMD Document 2 Filed 06/05/20 Page 11 of 11 PageID: 43



facts showing that he was discriminated against based on his

disability or that he was “precluded from participating in a

program, service, or activity” by reason of his disability. Furgess

933   F.3d   at   288–89.   Therefore,    the   Court   will   dismiss   the

Rehabilitation Act claim without prejudice.

III. CONCLUSION

      For the reasons stated above, the Court will dismiss the

complaint without prejudice. An appropriate order follows.



Date: June 5, 2020

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     11
